OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05099 Pioneer Money Market Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Cash Reserves Fund Schedule of Investments 3/31/15 (unaudited) Principal Amount ($) Floating Rate (b) Value CORPORATE BONDS - 0.5% Food, Beverage & Tobacco - 0.3% Soft Drinks - 0.3% The Coca-Cola Co., 1.5%, 11/15/15 $ Total Food, Beverage & Tobacco $ Diversified Financials - 0.2% Consumer Finance - 0.2% Toyota Motor Credit Corp., 0.875%, 7/17/15 $ Total Diversified Financials $ TOTAL CORPORATE BONDS (Cost $1,507,010) $ U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 48.6% Fannie Mae Discount Notes, 4/1/15 (c) $ Federal Farm Credit Banks, Floating Rate Note, 10/1/15 Federal Farm Credit Banks, Floating Rate Note, 10/26/15 Federal Farm Credit Banks, Floating Rate Note, 11/18/15 Federal Farm Credit Banks, Floating Rate Note, 11/4/15 Federal Farm Credit Banks, Floating Rate Note, 12/2/15 Federal Farm Credit Banks, Floating Rate Note, 2/18/16 Federal Farm Credit Banks, Floating Rate Note, 6/26/15 Federal Farm Credit Banks, Floating Rate Note, 9/18/15 Federal Home Loan Bank Discount Notes, 4/1/15 (c) Federal Home Loan Bank Discount Notes, 4/17/15 (c) Federal Home Loan Banks, 0.16%, 10/9/15 Federal Home Loan Banks, Floating Rate Note, 10/1/15 Federal Home Loan Banks, Floating Rate Note, 10/7/15 Federal Home Loan Banks, Floating Rate Note, 12/16/15 Federal Home Loan Banks, Floating Rate Note, 6/18/15 Federal Home Loan Banks, Floating Rate Note, 9/14/15 Federal Home Loan Mortgage Corp., Floating Rate Note, 10/16/15 Federal Home Loan Mortgage Corp., Floating Rate Note, 11/25/15 Federal National Mortgage Association, 4/6/15 (c) Federal National Mortgage Association, 4/8/15 (c) Federal National Mortgage Association, Floating Rate Note, 7/25/16 U.S. Treasury Bills, 4/16/15 (c) U.S. Treasury Bills, 4/23/15 (c) U.S. Treasury Bills, 4/30/15 (c) U.S. Treasury Bills, 7/16/15 (c) U.S. Treasury Bills, 7/2/15 (c) U.S. Treasury Bills, 7/23/15 (c) U.S. Treasury Bills, 7/9/15 (c) U.S. Treasury Note, Floating Rate Note, 1/31/16 U.S. Treasury Note, Floating Rate Note, 10/31/16 U.S. Treasury Note, Floating Rate Note, 4/30/16 U.S. Treasury Note, Floating Rate Note, 7/31/16 TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $152,953,452) $ FOREIGN GOVERNMENT BONDS - 0.9% Export Development Canada, Floating Rate Note, 6/3/15 (144A) $ TOTAL FOREIGN GOVERNMENT BONDS (Cost $3,000,103) $ MUNICIPAL BONDS - 11.9%* Municipal Education - 1.0% Illinois Finance Authority, Floating Rate Note, 9/1/41 $ Municipal General - 3.5% Massachusetts Development Finance Agency, Floating Rate Note, 7/1/46 $ University of Michigan, Floating Rate Note, 12/1/29 $ Higher Municipal Education - 5.0% Connecticut State Health & Educational Facility Authority, Floating Rate Note, 7/1/33 $ District of Columbia, Floating Rate Note, 4/1/41 District of Columbia, Floating Rate Note, 4/1/41 $ Municipal Medical - 2.4% City of Minneapolis MN , Floating Rate Note, 11/15/34 $ Oregon State Facilities Authority, Floating Rate Note, 8/1/34 University of Wisconsin Hospitals & Clinics Authority, Floating Rate Note, 4/1/29 $ TOTAL MUNICIPAL BONDS (Cost $37,550,000) $ TEMPORARY CASH INVESTMENTS - 33.8% Commercial Paper- 12.9% BMW US Capital LLC, 4/10/15 $ BMW US Capital LLC, 5/13/15 Exxon Mobil Corp., 4/1/15 GDF SUEZ S.A, 4/14/15 GDF SUEZ S.A, 5/11/15 Johnson & Johnson, 4/10/15 Nordea Bank Finland plc, 0.22%, 4/16/15 Prudential Funding LLC, 4/1/15 Skandinaviska Enskilda Banken AB, 4/10/15 Skandinaviska Enskilda Banken AB, 5/12/15 Skandinaviska Enskilda Banken AB, 5/20/15 Skandinaviska Enskilda Banken AB, 7/6/15 The Bank of Tokyo-Mitsubishi UFJ, Ltd., 4/6/15 Toyota Motor Credit Corp., 4/1/15 $ Repurchase Agreements- 20.9% RBC Capital Markets LLC, 0.12%, dated 3/31/15, repurchase price of $21,965,000 plus accrued interest $ on 4/1/15 collateralized (at market value) by the following: $5,488,344 Freddie Mac Giant, 4- 5%, 10/1/41- 3/1/44 $4,694,931 Federal National Mortgage Association (ARM), 0.00- 2.46%, 6/1/36- 3/1/45 $10,388,126 Federal National Mortgage Association, 3- 4%, 5/1/21- 3/1/45 $1,832,899 Government National Mortgage Association II, 3.5%, 2/20/45 TD Securities USA LLC, 0.10%, dated 3/31/15, repurchase price of $21,965,000 plus accrued interest on 4/1/15 collateralized (at market value) by the following: $19,380,555 Federal National Mortgage Association, 3- 6%, 12/1/20- 2/1/45 $3,023,745 Federal National Mortgage Association (ARM), 2.399%, 6/13/17 Bank of Nova Scotia, 0.14%, dated 3/31/15, repurchase price of $21,964,998 plus accrued interest on 4/1/15 collateralized (at market value) by the following: $40,816 Federal National Mortgage Association (ARM), 2.746%, 4/1/44 $14,751,648 Federal National Mortgage Association, 3- 6.5%, 7/1/26- 11/1/43 $5,546,710 Freddie Mac Giant, 3- 3.5%, 9/1/43- 3/1/45 $915,875 Government National Mortgage Association II, 3.5%, 11/20/43 $1,149,337 Government National Mortgage Association, 4.656%, 9/20/61 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $106,381,642) $ TOTAL INVESTMENT IN SECURITIES - 95.7% (Cost $301,392,207) (a) $ OTHER ASSETS & LIABILITIES - 4.3% $ TOTAL NET ASSETS - 100.0% $ * Variable rate securities issued by municipalities that are payable upon demand by the Fund at specified time intervals no greater than thirteen months. Securities are listed at their final maturity dates. (a) At March 31, 2015, cost for federal income tax purposes was $301,392,207. (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. (c) Security issued with a zero coupon. Income is recognized through accretion of discount. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of March 31, 2015, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Corporate Bonds $
